Citation Nr: 0534576
Decision Date: 12/22/05	Archive Date: 03/02/06


DOCKET NO. 02-17 674A                       DATE DEC 22 2005

	THE ISSUES
1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial increased (compensable) rating for irritable bowel syndrome.

	On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The case was subsequently transferred to the Buffalo RO.

In the July 2001 rating decision, the RO denied the claim of entitlement to service connection for lower back pain. The RO granted the claim of entitlement to service connection for irritable bowel syndrome and assigned a noncompensable rating, effective June 2000.

In February 2003, the veteran presented personal testimony before a Decision Review Officer at the RO. A transcript of the RO hearing is of record.

In October 2004, the Board remanded the issues for further development. A review of the claims file shows that the requested development has been accomplished.

The Board notes that in the veteran's November 2004 statement in support of his claims, he expressed that he developed acid reflux disease, secondary to irritable bowel syndrome. The Board construes the veteran's contention as a new claim, which has not been developed; therefore, the matter is referred to the RO for proper consideration and development.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

- 2



FINDINGS OF FACT

1. The VA's duty to assist the veteran in developing all evidence pertinent to the claims have been met.

2. The veteran's irritable bowel syndrome is manifested by frequent episodes of bowel disturbance with abdominal distress.

CONCLUSION OF LAW

The criteria for an initial 10 percent rating for irritable bowel syndrome have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA and its implementing regulations essentially include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

-3



In the recently decided case of Pelegrini v. Principi, 18 Vet. App. 112, (2004): referred to as Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) essentially held that VA must provide notice "upon receipt" and "when" a substantially complete application for benefits is received. This mandates that notice precede an initial unfavorable AOJ (agency of original jurisdiction) decision on a service-connection claim. The Court also specifically recognized that where that notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice specifically complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had already occurred.

In the veteran's case, he filed a claim of entitlement to service connection for irritable bowel syndrome in June 2000, prior to the enactment of VCAA. By rating decision, dated in July 2001, the RO granted the claim of entitlement to service connection for irritable bowel syndrome, and assigned a noncompensable rating, effective June 2000. The veteran filed a timely Notice of Disagreement with the RO's decision, and in October 2002, the RO provided the veteran with a Statement of the Case. Thereafter, he perfected the appeal before the Board.

The veteran was afforded the opportunity to present personal testimony at the RO before a Decision Review Officer in February 2003. In September 2003, the RO . provided the veteran with a Supplemental Statement of the Case. In October 2004, the Board remanded both of the issues for further development.

By correspondence, dated in November 2004, the veteran was properly informed of the requirements of VCAA and VA's duty to assist him in substantiating the claim. Additional development and notification letters are associated with the claims file. After the requested development was performed, the veteran was provided with another Supplemental Statement of the Case in September 2005.

As all notification has been given and all relevant available evidence has been obtained, the Board concludes that any deficiency in compliance with VCAA has not prejudiced the veteran and is, thus, harmless error. See ATD Corp. v. Lydall,

- 4



Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

In June 2000, the veteran submitted the claim of entitlement to service connection for irritable bowel syndrome.

On VA examination, dated in September 2000, the examiner documented that the claims file was reviewed. The report of the veteran's medical history showed that he did not experience vomiting or hematemesis, and he did not take gastrointestinal medication. The veteran did not have any disturbances. He did however suffer from "occasional" diarrhea and "occasional" constipation.

The examination report showed that the veteran took medication for irritable bowel syndrome. He had sphincter control and he did not complain of fecal leakage, bleeding, or thrombosis.

On physical examination of the veteran, he did not have an ulcer disease, he did not have any weight gain or loss, he did not have any signs of anemia, nor did he have any pain or tenderness in the stomach. The rectal examination showed that there were no findings of fissures, hemorrhoids, or bleeding. The diagnosis was irritable bowel syndrome.

Based on the foregoing evidence, and the veteran's service medical records, the RO granted the claim for entitlement to service connection for irritable bowel syndrome and assigned a noncompensable rating, effective June 2000. The RO explained that because the record lacked evidence of frequent episodes of bowel disturbances and abdominal distress, a compensable rating was not warranted.

In conjunction with the December 2001 Notice of Disagreement, the veteran maintained that he did not suffer from only occasional episodes of bowel disturbances and abdominal distress. Rather, he suffered from frequent episodes of

- 5 



bowel disturbances and abdominal stress. He stated that he experienced these episodes on a daily basis.

In the November 2002 statement, the veteran reiterated that he experienced more than occasional episodes of abdominal distress. He insisted that he suffered from "constant" abdominal distress.

The veteran presented personal testimony at an RO hearing in February 2003. He testified that he suffered from constant diarrhea; he indicated that he took medication for constipation.

On VA examination, dated in March 2003, the veteran complained of lower abdominal pain, borborygmi; bloating, usually prior to a bowel movement; and the presence of a film over his stools, which suggested that he passed mucus. It was noted that he did not have complaints of constipation or difficulty passing his stools, and he did not experience bleeding, anal, or rectal problems. He did not suffer from hemorrhoids.

The veteran related to the examiner that he had "occasional" nocturnal diarrhea that occurred once or twice a month. He related that it was necessary to plan his activities in a manner that ensured the availability of a toilet in order to accommodate his bowel habits.

On examination of the veteran's abdomen, there was diffuse lower abdominal tenderness, otherwise the examination was unremarkable. At the conclusion of the examination, the examiner stated that the veteran's symptoms were consistent over the years.

In May 2003, non- VA medical records were received from the Family Health Center of Community Memorial Hospital. These records showed that the veteran complained of irritable bowel syndrome and weight gain. He indicated that he had a history of bowel irregularity.

- 6



In June 2003, the veteran submitted medical records from his primary care physician. These medical records showed that the veteran was seen for an upset stomach and irritable bowel syndrome. The veteran's subjective complaints included symptoms of alternating diarrhea and constipation, and bloating.

The objective medical findings showed that evaluation of the veteran's abdomen was unremarkable and there was no particular tenderness found. The rectal examination revealed brown, guaiac negative stools.

In reviewing the veteran's service medical records, the primary care physician noted that the veteran had not been treated very successfully for irritable bowel syndrome. The veteran was prescribed NuLev as needed for diarrhea and cramping. It was also suggested that the veteran use a selective serotonin reuptake inhibitor because Serotonin receptors were helpful in treating irritable bowel syndrome with a strong diarrhea component.

In the December 2003 statement, the veteran argued that irritable bowel syndrome caused him chronic and severe pain. He stated that the disability had a disabling effect on his activities of daily living; he also indicated that he took medication for constipation, and that as a result of his persistent symptoms; he was entitled to a compensable rating for irritable bowel syndrome.

The non-V A medical records from Radiology Associates of New Hartford, dated in December 2004, showed that the veteran had a clinical history of abdominal pain. The X -ray study noted an impression of spontaneous gastroesophageal reflux. The examination was otherwise unremarkable.

In November 2004, a non-VA medical record from C.B.J., M.D., P.H.D. reported that the veteran presented for follow-up of acid reflux. The veteran was taking medication, Aciphex, which resulted in bloating and diarrhea. With regard to irritable bowel syndrome, the veteran related that he took FiberCon once or twice a day, he ate a significant amount of vegetables and drank more than 8 glasses of fluid per day, and he also stated that he continued to have alternating constipation

- 7 



and diarrhea, which-he described as problematic because he worked for many hours a day at his place of employment.

The objective findings noted that his abdomen was tender in the mid upper quadrant, and the abdomen was described as soft. He had positive bowel sounds. The examiner prescribed Levbid, and suggested that he continue the use of FiberCon and the intake of vegetables and fruits.

III. Law and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.	.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned; 38 C.F.R. § 4.7.

It is essential, both in the examination and in the evaluation of disability, that each disability be reviewed in relation to its history. See 38 C.F.R. § 4.41.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is propriety of the initial evaluation assigned, as it is in this case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.114, the schedule of ratings for disorders of the digestive system, the following criteria is used evaluate irritable bowel syndrome:

- 8 



7319
Irritable colon syndrome (spastic colitis, mucous colitis, etc.):
I Rating I

Severe; diarrhea, or alternating diarrhea and constipation, with more or less
30

constant abdominal distress


Moderate; frequent episodes of bowel disturbance with abdominal distress
I
10

Mild, disturbances of bowel function with occasional episodes of abdominal distress
0




38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

IV. Analysis

The veteran's argument is that he is entitled to a compensable rating for irritable bowel syndrome because he suffers from "constant" abdominal distress. In his personal statements, he has consistently maintained that he has more than just occasional episodes of bowel disturbances and that he suffers from frequent episodes of bowel disturbances and abdominal distress.

The non-VA medical record in February 2002 showed that the veteran complained of alternating diarrhea and constipation. The assessment noted that the veteran had not been treated very well for irritable bowel syndrome. The veteran was prescribed NuLev as needed for diarrhea and cramping. It was also suggested that the veteran use a selective serotonin reuptake inhibitor because Serotonin receptors were helpful in treating irritable bowel syndrome with a strong diarrhea component. The fact that the veteran has been prescribed medication to take on an as needed basis suggest that he has frequent symptoms.

In March 2003, the veteran complained of lower abdominal pain, and on examination, objective findings revealed tenderness in the lower abdomen.

In November 2004, the veteran related to the examiner that he took FiberCon once or twice a day and that the symptoms of his irritable bowel syndrome impaired his ability to perform his duties at his place of employment. The objective findings showed that his abdomen, which was described as soft, was tender in the mid upper quadrant area.

- 9



The veteran maintains that based on the foregoing symptoms that he experiences, that the disability of irritable bowel syndrome warrants a compensable rating. Under Diagnostic Code 7913, a compensable rating for irritable bowel syndrome requires evidence of moderate impairment, characterized by frequent episodes of bowel disturbance and abdominal distress. The Board observes that the medical evidence tends to show that the veteran experiences frequent episodes of bowel disturbance and abdominal distress as demonstrated by the fact that he was prescribed medication on an as needed basis. Therefore, the Board finds that the criteria for moderate irritable bowel syndrome have been demonstrated. Consequently a higher rating of 10 percent is assignable.

Contrarily, the Board finds that severe irritable bowel syndrome has. not been demonstrated (the criteria for the next higher rating of 30 percent). There is no probative evidence of diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress. In this regard, the Board notes that the veteran takes medication for his condition only as needed. When examined in 2003, he denied constipation. He reported that he sometimes had urgency prior to bowel movement. He reported that he had occasional nocturnal diarrhea about one or twice a month. It was reported that he had a negative work-up in 1996-1997.

In sum, the evidence shows moderate irritable bowel syndrome, warranting a higher 10 percent rating. The preponderance of the evidence, however, is against the claim for a rating in excess of 10 percent; the benefit-of-the doubt doctrine is inapplicable
as it pertains to a rating in excess of 10 percent. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Extraschedular Rating

The assignment of an extraschedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record is silent for objective evidence that the veteran's service-connected irritable bowel syndrome has resulted in marked interference with earning capacity or employment beyond that interference

- 10



contemplated by the assigned evaluation, or that the disorder has necessitated frequent periods of hospitalization.

Under these circumstances, the claim of entitlement to an initial increased rating is granted. In reaching this conclusion, the Board considered the, applicability of the benefit-of-the-doubt doctrine, and for the reasons stated above, that doctrine is applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1, Vet. App. 49, 55-57 (1990).

ORDER

An initial 10 percent rating for irritable bowel syndrome is granted.

REMAND

The Board determines that additional evidence is necessary before the Board can proceed to the merits of the claim of entitlement to service connection for a low back disability.

The veteran's service medical records show that the veteran complained of low back pain, and it was shown that the veteran was evaluated for low back pain in connection with irritable bowel syndrome.

In conjunction with the November 2002 Substantive Appeal, the veteran maintained that when he initially began experiencing irritable bowel syndrome, he also suffered from back pain that he thought was possibly related to irritable bowel syndrome. At that time however, he was not diagnosed with irritable bowel syndrome.

The veteran also pointed out that while he was in service, he was treated for both low back pain and irritable bowel syndrome as if they were related. In his statement, he also argues that while the low back pain was treated as being related

- 11 


to irritable bowel syndrome, at that time, it was his belief that the two conditions were separate from each other.

The veteran's November 2004 statement in support of the claim reported the veteran's contention that his low back pain may possibly be aggravated by the service-connected irritable bowel syndrome. He stated that it was necessary to undergo VA examination in order to obtain a diagnosis of his complaints of back pain. It was his belief that the low back pain was possibly aggravated by the se0'ice-connected irritable bowel syndrome because he experienced increased pain. when symptoms caused by his irritable bowel syndrome worsened.

The non-VA medical records from Radiology Associates of New Hartford, dated in December 2004, showed that the veteran had a clinical history of chronic pain. The impression was mild degenerative disc disease predominantly at T11-12 and L3-4,
otherwise, remarkable.

Given the forgoing, , the Board. finds that a Remand is necessary to determine the etiology of any current diagnosis associated with the veteran's back. Following a statement of a definitive diagnosis, an opinion as to whether any back disability is related to service, or to the service-connected disability of irritable bowel syndrome, must be obtained.

In view of the foregoing, this case is remanded for the following:

1. Arrange for the veteran to undergo VA examination . to determine the etiology of any medically diagnosed back disability. The veteran's entire claims file. to include the service medical records. must be made available to the examining physician for review in this case. A notation to the effect that this record review took place should be included in the report of the examiner. All appropriate tests and studies are to be performed and X-rays taken. All medical findings are to be reported in detail.

- 12



Following examination of the veteran and review of the record, the examiner should clearly state the medical diagnosis, if any, associated with the veteran's complaints of low back pain. If a back disability is diagnosed, the examiner is requested to offer an opinion as to whether the back disability is related to the complaints of back pain that are documented in the service medical records. The examiner should also state an opinion as to whether the service-connected . disability of irritable bowel syndrome is the proximate cause of a nonservice-connected back disability, or whether the service-connected disability of irritable bowel syndrome aggravated a nonservice-connected back disability.

2. The veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. The veteran is hereby advised that failure to report for a scheduled V A examination without good . cause may adversely affect the claim.

3. Thereafter, the RO should readjudicate this claim and ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998). lfthe benefits sought on appeal remain denied, the veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the

- 13 



evidence and applicable law and regulations considered pertinent to the issues currently on appeal. The appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

- 14




